Order                                                                                       Michigan Supreme Court
                                                                                                  Lansing, Michigan

  March 17, 2017                                                                                      Stephen J. Markman,
                                                                                                                Chief Justice

                                                                                                      Robert P. Young, Jr.
                                                                                                           Brian K. Zahra
  155270(66)                                                                                       Bridget M. McCormack
                                                                                                         David F. Viviano
                                                                                                     Richard H. Bernstein
  JOHN L. SMELTZER and DEBRA A.                                                                            Joan L. Larsen,
  SMELTZER,                                                                                                          Justices
            Plaintiffs-Appellees,
                                                                   SC: 155270
  v                                                                COA: 328355
                                                                   Genesee CC: 10-094020-CZ
  FERNE ROOT DAIGLE, a/k/a FERNE
  ROOT,
           Defendant-Appellant,
  and
  ARTHUR H. DAIGLE,
             Defendant.
  _________________________________________/

        On order of the Chief Justice, the motion of the Michigan Realtors to file an
  amicus curiae brief in support of the application for leave to appeal is GRANTED. The
  amicus brief submitted on March 13, 2017, is accepted for filing.




                          I, Larry S. Royster, Clerk of the Michigan Supreme Court, certify that the
                    foregoing is a true and complete copy of the order entered at the direction of the Court.
                                 March 17, 2017
                                                                              Clerk